DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not teach forming a nickel metal film on the first surface containing iron, and, instead, Ito et al. (US 2011/0030850, hereafter ‘850) teaches forming a nickel metal film on the carbon steel member, forming a nickel ferrite film on the nickel metal film, then transforming the nickel metal film into a nickel ferrite film. This is not found persuasive because Ito ‘850 teaches forming a nickel metal film on the carbon steel member (an iron containing material). While Ito ‘850 does have later steps which coat the nickel metal film with a nickel ferrite film then transform the nickel metal film into a nickel ferrite film, there are no limitations in the claims which preclude these steps. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	It is noted that, while the claims do have a step of depositing a noble metal on a surface of the nickel metal film, there are no limitations which require the noble metal to directly on the surface of the nickel metal film. Therefore, the step of forming the nickel ferrite film on the nickel metal film taught by Ito ‘850 is not prohibited by the limitations of the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (U.S. Patent Application Publication 2011/0030850, hereafter ‘850) in view of Ito et al. (U.S. Patent Application Publication 2014/0037037, hereafter ‘037) and Sakurai et al. (U.S. Patent 5,861,218, hereafter ‘218).
	Claim 1: Ito ‘850 teaches a method of depositing on a carbon steel member of a nuclear power plant (abstract, [0003]) comprising: 
	contacting a film forming solution containing nickel ions and formic acid, which corresponds to the claimed surface purification agent, with a surface of a carbon steel member of a nuclear power plant that contacts reactor water (abstract); and
	forming a nickel metal film on the carbon steel surface (abstract) where carbon steel is a type of iron-carbon alloy and, therefore, an iron containing surface, 
	wherein forming the nickel metal film is performed between shut-down and start-up of the nuclear power plant ([0062]).
	
	With respect to claim 1, Ito ‘850 does not explicitly teach that the film forming solution has a pH in the range of 1.8 to 2.5, or that the method comprises depositing a noble metal on a second surface of the formed nickel metal film, where depositing a 
	However, Sakurai ‘218 teaches a method of coating a steel sheet with a film forming solution comprising nickel (abstract, col 5 ln 4-15). Sakurai ‘218 teaches that the film forming solution comprising nickel can have a pH of 2.0 to 3.5 (col 5 ln 4-15, col 47 ln 12-22). Sakurai ‘218 teaches that this pH range provides improved efficiency and productivity compared to lower pH’s and prevents defects caused by higher pH’s (col 47 ln 12-22). Both Sakurai ‘218 and Ito ‘850 teach methods of coating a steel sheet with a film forming solution comprising nickel (‘850, abstract; ‘218, abstract, col 5 ln 4-15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pH range of 2.0 to 3.5 taught by Sakurai ‘218 as the pH range of the film forming solution comprising nickel in the method taught by Ito ‘850 because that this pH range provides improved efficiency and productivity compared to lower pH’s and prevents defects caused by higher pH’s, as taught by Sakurai ‘218.
With respect to claim 1, the modified teachings of Ito ‘850 do not explicitly teach that the pH is in a range of 1.8 to 2.5. However, the claimed pH range of 1.8 to 2.5 is obvious over the pH range of 2.0 to 3.5 taught by the modified teachings of Ito ‘850 because they overlap. See MPEP 2144.05.

With respect to claim 1, the modified teachings of Ito ‘850 does not explicitly teach that the method comprises depositing a noble metal on a second surface of the 
Ito ‘037 teaches a method of method of depositing on a steel member of a nuclear power plant (abstract, [0006]). Ito ‘037 teaches that the method can comprise depositing platinum, which is a noble metal, onto a component of a nuclear power plant (abstract), where the component can comprise nickel and steel ([0006]), and where the platinum is deposited after stop and before starting the power plant (abstract). Ito ‘037 teaches that depositing platinum suppresses stress corrosion cracking of the component ([0014]). Both Ito ‘850 and Ito ‘037 teach methods of method of depositing on a steel member of a nuclear power plant (‘850, abstract; ‘037, abstract, [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of depositing platinum onto the component of the nuclear power plant comprising nickel and steel, where the platinum is deposited after stop and before starting the power plant taught by Ito ‘037 to the method taught by Ito ‘850 because depositing platinum suppresses stress corrosion cracking of the component, as taught by Ito ‘037.

Claim 2: The modified teachings of Ito ‘850 teaches that the steps of contacting a film forming solution containing nickel ions and formic acid with a surface of a carbon steel member of a nuclear power plant that contacts reactor water (abstract) and forming a nickel metal film on the surface (abstract) can be performed by:
contacting the surface of the carbon steel member with a solution comprising nickel and formic acid, which corresponds to the claimed surface purification agent 
injecting nickel ions into a solution containing the surface purification agent to form the film forming solution ([0081], Fig. 1), where the injecting and contacting steps can be performed in a cyclical process where the steps are repeated after a set time ([0092], Fig. 1) and, therefore, a step of injecting can be performed a set amount of time after a step of contacting; and
contacting the surface of the carbon steel member with the film forming solution to form a nickel film (abstract, [0082]).
With respect to claim 2, the modified teachings of Ito ‘850 do not explicitly teach that the pH is in a range of 1.8 to 2.5. However, the claimed pH range of 1.8 to 2.5 is obvious over the pH range of 2.0 to 3.5 taught by the modified teachings of Ito ‘850 because they overlap. See MPEP 2144.05.

Claim 3: Ito ‘850 teaches that the surface purification agent can be formic acid (abstract).
Claim 4: Ito ‘850 teaches that forming the nickel metal film is performed by reducing the nickel ions on the surface of the carbon steel using electrons from iron ions dissolved from the carbon steel ([0045]).

Claim 5: With respect to claim 5, the modified teachings of Ito ‘850 do not explicitly teach that the depositing the platinum noble metal is performed by contacting 
Ito ‘037 teaches a method of method of depositing on a steel member of a nuclear power plant (abstract, [0006]). Ito ‘037 teaches that depositing the platinum can comprise contacting the surface of the comprising nickel and steel with an aqueous solution comprising platinum ions and a reducing agent (abstract, [0006], [0027). Ito ‘037 teaches that this method of coating the platinum allows for shortened process time ([0030]). Both Ito ‘850 and Ito ‘037 teach methods of method of depositing on a steel member of a nuclear power plant (‘850, abstract; ‘037, abstract, [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of contacting the surface of the comprising nickel and steel with an aqueous solution comprising platinum ions and a reducing agent taught by Ito ‘037 as the method of depositing the platinum in the method taught by the modified teachings of Ito ‘850 because this method of coating the platinum allows for shortened process time, as taught by Ito ‘037.

Claims 6 and 7: Ito ‘850 teaches that contacting the surface of the carbon steel member with the film forming solution or surface purification agent solution can be performed after removing an oxide film on the carbon steel member (Fig. 1, [0072]-[0074]).
Claim 8: Ito ‘850 teaches that removing the oxide can be performed by contacting the surface of the carbon steel member with oxalic acid aqueous solution where an oxidant is mixed with the oxalic acid aqueous solution ([0072]-[0074]).

Claim 9: Ito ‘850 teaches that the method can further comprise decomposing the formic acid after forming the nickel metal film ([0094], Fig. 1).
With respect to claim 9, Ito ‘850 does not explicitly teach that decomposing the formic acid is performed before the platinum is deposited.
However, it has been held that the selection of any order of processing steps is obvious in the absence of new or unexpected results. See MPEP 2144.04.IV.C.

Claim 10: Ito ‘850 teaches that forming the nickel film is performed by supplying the film forming solution through a second piping (35) to a first piping (10) (abstract, [0081], [0082], Fig. 2), where the first piping is connected to a reactor pressure vessel (1) ([0059], Fig. 2), and where the film forming solution contacts an inner surface of the first piping (abstract), where the first piping is the carbon steel member and the inner surface of the first piping is the surface of the carbon steel member (abstract).

Claim 11: Ito ‘850 teaches that forming the nickel film is performed by: 
supplying the surface purification agent solution through a second piping (35) to a first piping (10) (abstract, [0081], [0082], Fig. 2), where the first piping is connected to a reactor pressure vessel (1) ([0059], Fig. 2), and where the film forming solution contacts an inner surface of the first piping (abstract), where the first piping is the carbon steel member and the inner surface of the first piping is the surface of the carbon steel member (abstract), and


Claim 12: Ito ‘850 teaches a method of depositing on a carbon steel member of a nuclear power plant to suppress deposition of radioactive corrosion products (abstract, [0003], [0005]) comprising: 
	contacting a film forming solution containing nickel ions and formic acid, which corresponds to the claimed surface purification agent, with a surface of a carbon steel member of a nuclear power plant that contacts reactor water (abstract); and
	forming a nickel metal film on the surface (abstract),
	wherein forming the nickel metal film is performed between shut-down and start-up of the nuclear power plant ([0062]), and
	contacting the surface of the nickel film with water containing dissolved oxygen at 150°C (abstract).
	
	With respect to claim 12, Ito ‘850 does not explicitly teach that the film forming solution has a pH in the range of 1.8 to 2.5, or that the method comprises depositing a noble metal on a second surface of the formed nickel metal film, where depositing a 
	Sakurai ‘218 teaches a method of coating a steel sheet with a film forming solution comprising nickel (abstract, col 5 ln 4-15). Sakurai ‘218 teaches that the film forming solution comprising nickel can have a pH of 2.0 to 3.5 (col 5 ln 4-15, col 47 ln 12-22). Sakurai ‘218 teaches that this pH range provides improved efficiency and productivity compared to lower pH’s and prevents defects caused by higher pH’s (col 47 ln 12-22). Both Sakurai ‘218 and Ito ‘850 teach methods of coating a steel sheet with a film forming solution comprising nickel (‘850, abstract; ‘218, abstract, col 5 ln 4-15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pH range of 2.0 to 3.5 taught by Sakurai ‘218 as the pH range of the film forming solution comprising nickel in the method taught by Ito ‘850 because that this pH range provides improved efficiency and productivity compared to lower pH’s and prevents defects caused by higher pH’s, as taught by Sakurai ‘218.
With respect to claim 12, the modified teachings of Ito ‘850 do not explicitly teach that the pH is in a range of 1.8 to 2.5. However, the claimed pH range of 1.8 to 2.5 is obvious over the pH range of 2.0 to 3.5 taught by the modified teachings of Ito ‘850 because they overlap. See MPEP 2144.05.

With respect to claim 12, the modified teachings of Ito ‘850 does not explicitly teach that the method comprises depositing a noble metal on a second surface of the 
Ito ‘037 teaches a method of method of depositing on a steel member of a nuclear power plant (abstract, [0006]). Ito ‘037 teaches that the method can comprise depositing platinum, which is a noble metal, onto a component of a nuclear power plant (abstract), where the component can comprise nickel and steel ([0006]), and where the platinum is deposited after stop and before starting the power plant (abstract). Ito ‘037 teaches that depositing platinum suppresses stress corrosion cracking of the component ([0014]). Both Ito ‘850 and Ito ‘037 teach methods of method of depositing on a steel member of a nuclear power plant (‘850, abstract; ‘037, abstract, [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of depositing platinum onto the component of the nuclear power plant comprising nickel and steel, where the platinum is deposited after stop and before starting the power plant taught by Ito ‘037 to the method taught by Ito ‘850 because depositing platinum suppresses stress corrosion cracking of the component, as taught by Ito ‘037.

Claim 13: Ito ‘850 teaches that the method can further comprise starting up the nuclear reactor ([0062]) where the water containing dissolved oxygen at 150°C flows into the reactor (abstract, Fig. 2, [0059], [0101]).
The modified teachings of Ito ‘850 teach that the platinum is deposited before starting of the nuclear power plant, as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713